It is my view that the declaration states a cause of action. The facts in the case of Mock v. Evans Light  Ice Co., 88 Fla. 113, 101 So. 203, are, in my opinion, clearly distinguishable from the material allegations *Page 853 
of the declaration in the case at bar. The case at bar is ruled by Coon v. Atlantic Coast Line R. Co., 125 Fla. 240, 490,171 So. 207. I find it unnecessary to overrule or recede from former holdings or rulings of this Court on the question presented. I therefore agree to the conclusion reached in this opinion prepared by Mr. Justice ADAMS.